DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 3, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US 2018/0151830 A1). In view of Iwasaki et al. (JP 2015050096 A)
In regard to claim 15, Furuta et al. teach an organic electroluminescent element 100, comprising:  a first electrode 30; a second electrode 18; and an organic compound layer 17 disposed between the first electrode 30 and the second electrode 18, wherein a protective layer 19 and a planarization layer 20 are disposed in this order on a light emission side of whichever of the first electrode 30 and the second electrode 18 is closer to the light emission side, a surface of the protective layer 19 adjacent to the planarization layer 20 has an uneven shape, the planarization layer 20 is in contact with the protective layer 19, a surface of the planarization layer 20 away from the protective layer 19 being flat, and a light emission medium 21 in contact with the planarization layer 20 (Figure 1, pages 1-4, paragraphs [0021]-[0053]).  The material of the protective layer and the planarization layer is of the same type as the claimed invention (See page 4, paragraph [0053]).
In regard to claim 17, Furuta et al. teach the uneven shape provided in a peripheral region of a light-emitting region when viewed in plan (Figure 1, pages 1-4, paragraphs [0021]-[0053]).
However, Furuta et al. fail to teach the light emission medium being composed of an inorganic material or an organic material.
In regard to claim 15, Iwasaki et al. teach the light emission medium 37 being composed of an inorganic material or an organic material (DESCRIPTION, paragraph (1)).Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the organic electroluminescent 
In regard to claim 16, Iwasaki et al. teach the light emission medium 37 being a color filter (DESCRIPTION, paragraph (1)).

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to electroluminescent devices:
Akagawa et al. (US 2014/0042408 A1)	Hanamura et al. (US 2012/0038267 A1)
Nagatome et al. (US 2018/0315946 A1)	Sagawa et al. (US 2010/0188376 A1)
Teng et al. (US 2017/0047385 A1)	Ukigaya (US 10,636,851 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
February 28, 2022